Order entered January 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00444-CR

                                CORTNEY WOODS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76149-Y

                                             ORDER
       Appellant’s counsel has moved this court to extend the time to file the opening brief in

this case, counsel’s third such motion in this case. That same day, January 14, 2019, counsel

filed substantially similar motions in four other appeals.

       Specifically, the motion includes a paragraph discussing counsel’s recent completion of a

paper for a continuing legal education presentation. Counsel has given insufficient basis for this

to be the primary reason for his failure to complete the appellant’s brief. Preparing for a

continuing legal education presentation, while laudable, should not preempt a lawyer’s

preparation of work due to the court. See Tex. Disciplinary Rules Prof’l Cond. R. 3.02, cmt. 3.

       Counsel cites one other case to justify the extension request. In that case, counsel

represents he is preparing a motion for panel rehearing due on first extension January 18, 2019.
But two of the three panel members who decided that case have departed this court, and

counsel’s motion for panel rehearing “must be denied.” See Tex. R. App. P. 49.3. This provides

insufficient basis for extending the time in this case.

       Finally, in his prayer, counsel cites rule 68.2(a), which sets forth the considerations in

determining the due date for a petition for discretionary review to the Court of Criminal Appeals.

This rule is inapplicable here.

       The court GRANTS the motion in this case based on counsel’s representation that he has

spent significant time preparing briefing, that he has identified and articulated specific issues,

and that the brief “should be” completed and filed on January 19, 2019. Work on a single appeal

alone will not ordinarily satisfy rule 10.5(b)(1)(C)’s reasonableness inquiry.

       The Court ORDERS Appellant’s brief in this case due January 22, 2019.

                                                          /s/   CORY L. CARLYLE
                                                                JUSTICE